                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FRANCIS J. BUTTA                                 CIVIL ACTION

                      v.                         NO. 19-675

GEICO CASUALTY COMPANY


                                           ORDER
        AND NOW, this 10th day of September 2019, upon considering the Defendant's Motion

for partial summary judgment (ECF Doc. No. 41), Plaintiffs Opposition (ECF Doc. No. 49),

Defendant's Reply (ECF Doc. No. 52), following oral argument, and for reasons in the

accompanying Memorandum, it is ORDERED Defendant's Motion for partial summary

judgment (ECF Doc. No. 41) is GRANTED as to the Plaintiffs claim for declaratory judgment

without prejudice to Plaintiff challenging the validity of the Household Exclusion in furthering

his claim for breach of contract.
